Citation Nr: 1310597	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for retroperitoneal fibrosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for retroperitoneal fibrosis, but assigned a noncompensable evaluation for that disability.  The Veteran has timely appealed his assigned evaluation.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2012; a transcript of that hearing is associated with the claims file.

The Board has taken jurisdiction over the claim of entitlement to TDIU on appeal in order to comport with the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination of his retroperitoneal fibrosis in August 2009, which is nearly 4 years ago.  In the Veteran's July 2010 substantive appeal and January 2012 hearing, the Veteran indicated that he had symptoms of constipation, bloating, acid indigestion and abdominal/back/lower extremity pain.  The Board finds that given the Veteran's statements with regards to symptoms as well as the length of time since his last examination, a remand is necessary at this time in order to obtain a new VA examination which addresses the Veteran's current nature and severity of his condition.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the Board notes that the Veteran reported having some VA treatment in his January 2012 hearing, but there are no VA treatment records in his claims file at this time.  On remand, those records should be obtained, as well as any ongoing private treatment records which are not currently of record.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran's claim of TDIU is inextricably intertwined with the increased evaluation claim being remanded and therefore it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his retroperitoneal fibrosis, which are not already of record, including any ongoing treatment he has received from Drs. R.T.S., S.A.M., J.J.C., or W. Stassen.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his retroperitoneal fibrosis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate all symptomatology associated with the Veteran's retroperitoneal fibrosis, including the Veteran's lay evidence with regards to symptoms as noted in the July 2010 substantive appeal.  

The examiner should also specifically discuss the following, as well as any other applicable Rating Criteria:

(a) Whether the Veteran has colon/bowel symptoms: 
1. Mild symptoms, such as disturbances of bowel function with occasional episodes of abdominal distress;
2. Moderate symptoms, such as frequent episodes of bowel disturbance with abdominal distress; or,
3. Severe symptoms, such as diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

(b) 
Whether the Veteran has gastrointestinal symptoms:
1. Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health;
2. Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or,
3. With two or more of the above symptoms listed in (b)(2) of less severity.

The examiner should additionally opine as to whether the Veteran's retroperitoneal fibrosis precludes him from obtaining and maintaining substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The RO should complete any other appropriate development necessary for any claim remanded for development, particularly the claim of entitlement for TDIU, to include issuance of appropriate VCAA notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and referral for extraschedular consideration if appropriate under 38 C.F.R. § 4.16(b).


4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his retroperitoneal fibrosis and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


